In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated March 12, 2003, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant demonstrated his prima facie entitlement to judgment as a matter of law by establishing that the plaintiff, who was riding a bicycle, proceeded into an intersection controlled by a stop sign and failed to yield the right of way to his approaching vehicle (see Vehicle and Traffic Law § 1142 [a]; § 1172 [a]; § 1231; Morgan v Hachmann, 9 AD3d 400 [2004]; Nasirudin v Harry, 8 AD3d 540 [2004]; Batal v Associated Univs., 293 AD2d 558, 559 [2002]; Szczotka v Adler, 291 AD2d 444 [2002]; Meliarenne v Prisco, 9 AD3d 353 [2004]). The plaintiffs conclusory and speculative assertions in opposition to the defendant’s motion for summary judgment concerning the defendant’s speed and possible negligence in failing to avoid the accident were unsupported by any competent evidence and, therefore, did not raise a triable issue of fact (see Mora v Garcia, 3 AD3d 478, 479 [2004]; Rieman v Smith, 302 AD2d 510, 511 [2003]; Lupowitz v Fogarty, 295 AD2d 576 [2002]; Bolta v Lohan, 242 AD2d 356 [1997]; Meliareene v Prisco, supra). Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Smith, J.P., Crane, Cozier and Lifson, JJ., concur.